CaS€ 1-18-01062-688 DOC 17 Filed 01/22/19 Entered 01/22/19 14250:42

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

IN RE:
JOHN R M WILSON,

Debtor

JOHN R.M. WILSON

Plaintiff,
v. ~

OUMROW ROY SINGH, SABRINA B. SINGH
ASCB MANAGEMENT INC, “JON DOE” and
“JANE DOE,” the last two names being fictious,
Said parties being individuals, if any, having or
Claiming an interest in, or lien upon, the premises
Described herein, and XYZ-l CORP, and XYZ-2
CORP., the last two names being fictious, it being
The intention of plaintiffs to designate any

Corporation having a legal interest in the premises
described herein.

Defendants

 

Case No. 18-42302

UN/UBAIHOBH
Ll ll V ZZNV(` G\UZ

Civil Action No.: 18-01062-ess

MICHELLE COLLISON. ESO.,’S REOUEST FOR JUDICIAL NOTICE

l 3
V 'S'l`l

)480)\ MBN
_-10 l’JlBlSlG NBB S"i
lHHOO /kf]ldl'lkl)lll 8
HHEWU

Pursuant to Federal Rule of Evidence 201(b), Michelle Collison, Esq., respectfully request that
the Court take judicial notice of the following document in connection with Defendant Roy

Singh’s Motion for Extension of Time to File an Answer.

On December 26, 2018, your undersigned met with Mr. Singh for the first time at which meeting
Mr. Singh offered the undersigned a position within his company as in house counsel. Mr. Singh

CaS€ 1-18-01062-688 DOC 17 Filed 01/22/19 Entered 01/22/19 14250:42

advised that the undersigned would work at least one day a week from his Brooklyn Office and
that this office address was 349 Monroe Street, Brooklyn New York, the designated address for
in house counsel.

Mr. Singh also advised that he had to make a court appearance in the above captioned case on
December 28, 2018 and request that the undersigned make this appearance on his behalf. On
December 28, 2018 I filed a Notice of Appearance in this case and sought to make an appearance
on behalf of Mr. Singh. The Bankruptcy Clerk however advised the undersigned that there was
no court appearance scheduled for today and that instead an answer was due today. At this point,
the undersigned could not possibly file an answer given this limited time. I subsequently filed a
motion requesting an extension of time to file an answer, return date January 31, 2019.

On January 12, 2019, the undersigned and Roy Singh scheduled a meeting to solidify and
memorialize the terms of the undersigned employment and on January 13, 2018 the undersigned
declined Roy Singh’s offer and communicated to Roy Singh that a Consent to Change Attorney
must be filed With this court thereby facilitating the removal of my name from the records as
attorney for defendant Roy Singh. Should the court require it, such email can be provided to this
court. Attached as “Exhibit A” please see letter to Roy Singh.

That Karamvir Dahiya, attorney for Mr. Wilson, claims against the undersigned are false,
malicious, defamatory and completely without merit. That Karamvir Dahiya has rushed to
judgement without verification of facts in this case. That immediately after meeting with Roy
Singh on December 26, 2018, the undersigned called and texted Karamvir Dahiya, notifying him
that l Was just retained by Roy Singh. Karamvir Dahiya responded accusing me of lying and that
I was already retained by Roy Singh. Karamvir Dahiya did not extent the courtesy extended to
him by the undersigned but immediately accused the undersigned of lying. Karamvir Dahiya
could have easily verified that I was not the attorney of record who was previously stated by Roy
Singh as being his previously retained attorney.

Additionally, Karamvir Dahiya continues his malicious, fallacious and defamatory statements by
stating to this court “this Notice of Appearance filed bv Ms. Michelle Collison is falsfe and is
in collusion with Singh”. The undersigned demands an answer as to what she has colluded with
Singh. The undersigned has not only maintained a professional and ethical relationship with Roy
Singh from December 26, 2018 to January 13, 2019 and Karamvir Dahiya’s statements are
nothing but a reflection of his own rash/unethical professionalism and his negligent, malicious
and blatant disrespect for the truth and for the undersigned

PLEASE TAKE NOTICE, that Michelle V. Collison has ended her legal relation as counsel in

this case for interested person(s)/defendants Oumrow Roy Singh, Sabrina B. Singh, ASCB
Management lnc on January 13, 2019.

Dated: Queens, New York

January 15, 2019

To:

CaS€ 1-18-01062-688 DOC 17 Filed 01/22/19 Entered 01/22/19 14250:42

Karamvir Dahiya

75 Maiden Lane
Suite 506

New York NY 10038
Tel: 212-766-8000

Clerk of the Bankruptcy Court.
United States Bankruptcy Court
271-C Cadman Plaza East, Suite 1595
Brooklyn, NY 11201-1800

Michelle Collison, Esq.

CaS€ 1-18-01062-688 DOC 17 Filed 01/22/19 Entered 01/22/19 14250:42

EXH|B|TA

     
   

ease 1-13-01062-@33 Doc 17 Filedo1/22/19 mered 01/22/19 14u__0::42 y

l\/|ichelle dollison, Esq
219-06 130th Drive

Springfield Gardens NY 11413
January 13, 2019

Roy Singh
199 Nassau Road

Hempstead NY 11575

Dear IV|r. Singh:

After consideration of your job offer on 1/12/2019, l do not think that this is good fit for me at
this time and must decline your offer. l do however thank you for your interest and
consideration of me.

Enclosed please find an invoice for the legal work that | have done for you since 12/26/18 the
date of our verbal agreement without embodying our agreement as to a retainer agreement or
compensation. ' "

A|so enclosed please find a Consent to change Attorney form for your signature and the
signature of your new attorney, to be filed with the Bankruptcy Court to facilitate the removal
of my name from the Court's records.

|Vly regards to Sue.

Best regards

. Case 1-18-01062-ess Doc 17 Filed 01/22/19 Entered 01/22/19 14:50:42

I\/|ichelle Collison, Esq.

 

